Exhibit Execution Copy OHIO EDISON COMPANY (an Ohio corporation) $25,000,000 First Mortgage Bonds 8.25% Series of 2008 due 2018 UNDERWRITING AGREEMENT October 16, Barclays Capital Inc. Credit Suisse Securities (USA) LLC Greenwich Capital Markets, Inc. J.P. Morgan Securities Inc. Morgan Stanley & Co. Incorporated Scotia Capital (USA) Inc. As Representatives of the Underwriters named in Schedule I to the Underwriting Agreement (as defined below) c/oBarclays Capital Inc. 200 Park Avenue New York, NY 10166 Credit Suisse Securities (USA) LLC Eleven Madison Avenue New York, NY 10003 Greenwich Capital Markets, Inc. 600 Steamboat Road Greenwich, Connecticut06830 J.P. Morgan Securities Inc. 270 Park Avenue New York, NY 10017 Morgan Stanley & Co. Incorporated 1585 Broadway New York, NY 10036 Scotia Capital (USA) Inc. 1 Liberty Plaza, 25th Floor 165 Broadway New York, NY 10006 Ladies and Gentlemen: Ohio Edison Company, a corporation organized under the laws of the State of Ohio (the “Company”), proposes, subject to the terms and conditions stated herein, to issue and sell to the several underwriters named in Schedule I hereto (the “Underwriters”, which term, when the context permits, shall also include any underwriters substituted as hereinafter provided in Section 11), for whom Barclays Capital Inc. (“Barclays”), Credit
